REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: During the search of the prior art, Peters et al. (U.S. Pat. No. 6,656,195), Moutafis et al. (U.S. PGPub. No. 2003/0083681) and West, Jr (U.S. Pat. No. 5,904,681) were found to be pertinent to the claimed invention. However, Peters, Moutafis, and West either alone or in combination with any other prior art does not reasonably disclose, teach, or suggest “an inner sleeve assembly comprising a ceramic cutting member having at a distal end of the inner sleeve assembly, the ceramic cutting member including a plurality of cutting edges defining a cylindrical periphery, the ceramic cutting member adapted to rotate in the opening in the distal region of the elongate outer sleeve assembly; and an electrode carried by the ceramic cutting member on a surface between a first cutting edge and a second cutting edge of the plurality of ceramic cutting edges" as required by independent claim 2. Accordingly, independent claim 2 is allowed and claims 3-15 are allowed by virtue of their dependency on allowable independent claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on September 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,603,656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.